COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-14-00693-CV
Style:                    Giovanny F. Laguan and Marina Del T. Martinez v. Hilary J. Lloyd
                          and Kimberly A. Lloyd
Date motion filed*:       October 2, 2015
Type of motion:           2nd Late Motion for Extension of Time to File Appellant’s Brief
Party filing motion:      Pro Se Appellant Giovanny F. Laguan
Document to be filed:     Appellant’s Brief

Is appeal accelerated?       No.

If motion to extend time:
       Original due date:                   June 29, 2015
       Number of extensions granted:             1        Current Due Date: August 28, 2015
       Date Requested:                      December 2, 2015

Ordered that motion is:
       Granted in part
            If document is to be filed, document due: November 9, 2015.
            No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          On July 14, 2015, this Court granted appellant’s late motion for an extension of time
          to file his brief, in part, until August 28, 2015, but warned appellant that no further
          extensions would be granted absent extraordinary circumstances. Thus, appellant’s
          second late motion is granted in part, until November 9, 2015, because he claims he
          needs more time since he is facing eviction in an appeal in the Fourteenth Court of
          Appeals. See TEX. R. APP. P. 10.5(b)(1)(C), 38.6(d). But appellant is warned that no
          further extensions will be granted, and if his brief is not filed by November 9, 2015,
          the appeal may be dismissed without further notice. See id. 42.3(b), (c).

Judge’s signature: /s/ Laura Carter Higley
                   
Date: October 8, 2015
November 7, 2008 Revision